Citation Nr: 1234058	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-27 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased disability ratings for degenerative changes of the cervical spine, status post laminectomy, rated as 10-percent disabling immediately prior to March 18, 2004, 20-percent disabling from March 18, 2004 to August 11, 2004, temporarily as 100-percent disabling (under 38 C.F.R. § 4.30) from August 12, 2004 to September 30, 2004, again as 20-percent disabling from October 1, 2004 to January 17, 2008, and as 30-percent disabling since.  

2.  Entitlement to an initial compensable disability rating for associated radiculopathy of the right upper extremity.  

3.  Entitlement to an initial compensable disability rating for associated radiculopathy of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to August 1983 and from November 1986 to June 1992.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions dated in June 2004, June 2005, September 2005, and September 2008, of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia, and St. Petersburg, Florida.  

In September 2010 and April 2011, the Board remanded the Veteran's claims for higher ratings for his cervical spine disability, and associated upper extremity radiculopathy, to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Prior to March 18, 2004, the Veteran's cervical spine disability was manifested by a combined range of motion of not more than 200 degrees with significant pain on active motion.  

2.  From March 18, 2004 to August 11, 2004, and from October 1, 2004 to January 17, 2008, the Veteran's cervical spine disability was manifested by a combined range of motion of not more than 200 degrees, with significant pain on active motion, but without ankylosis, and there were no incapacitating episodes necessitating bed-rest prescribed by a physician.

3.  As of January 17, 2008, the Veteran's cervical spine disability was manifested by a maximum limitation of forward flexion of 15 degrees during VA compensation examination in January 2008, and later by a combined range of motion of 167 degrees with significant pain on active motion during VA compensation examination in June 2011, and there were no incapacitating episodes necessitating bed-rest prescribed by a physician.  

4.  The Veteran's bilateral radiculopathy of the upper extremities has consistently been manifested by symptoms such as pain, numbness, tingling, and decreased strength during the entire appellate period.


CONCLUSIONS OF LAW

1.  The criteria are met for a higher 20 percent disability rating, but no higher, for degenerative changes of the cervical spine prior to March 18, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2011).

2.  The criteria are not met for a disability rating higher than 20 percent for degenerative changes of the cervical spine from March 18, 2004 to August 11, 2004, or from October 1, 2004 to January 17, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2011).

3.  The criteria are not met for a disability rating higher than 30 percent for degenerative changes of the cervical spine as of January 17, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2011).

4.  The criteria are met for a 10 percent rating for radiculopathy of the right upper extremity related to the Veteran's service-connected cervical spine disability.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.120, 4.123, DC 8515 (2011).

5.  The criteria are met for a 10 percent rating for radiculopathy of the left upper extremity related to the Veteran's service-connected cervical spine disability.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.120, 4.123, DC 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002)

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2003 and April 2004.  These letters informed him of the evidence required to substantiate his increased rating claims for his service-connected cervical spine disability, and of his and VA's respective responsibilities in obtaining this supporting evidence.  A letter complying with the Dingess requirements was sent in March 2006, shortly after the Court's decision in that case.  

Concerning the Veteran's claims for increased ratings for radiculopathy of both upper extremities, the United States Court of Appeals for Veterans Claims (Court) had in Dingess, and more recently in Goodwin v. Peake, 22 Vet. App. 128 (2008), that in cases where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  Instead of issuing an additional VCAA notice letter in this situation concerning a "downstream" issue, such as the rating assigned for the disability, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And this has been done; the Veteran has received an SSOC discussing the downstream disability rating element of these claims, citing the applicable statutes and regulations and discussing why higher ratings were not assigned.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

And as for the duty to assist, the RO obtained the Veteran's identified private treatment records and VA treatment records - including the reports of his VA compensation examinations, and records associated with his claims for benefits administered by the Social Security Administration (SSA).  The VA compensation examinations were provided relatively recently and the examination reports and other evidence of record contain the findings needed to properly adjudicate these claims, including especially insofar as assessing the severity of these disabilities in relation to the applicable rating criteria.  Thus, additional examinations are not needed.  38 C.F.R. §§ 3.327, 4.2 (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Moreover, the Board is satisfied that the RO/AMC has substantially complied with the Board's April 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to obtain recent treatment records from Phoebe Putney Memorial Hospital and any recent VA treatment records, and to schedule the Veteran for VA compensation examinations to determine the current severity of his service-connected disabilities on appeal.  In this regard, the AMC obtained treatment records from Phoebe Putney Memorial Hospital dated through July 2011 and obtained VA treatment records dated through August 2011.  Additionally, the Veteran was afforded new VA examinations for his service-connected disabilities on appeal in June 2011.  

Thus, as there is no indication or allegation that any other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Factual Background

The Veteran was initially granted service connection for degenerative changes of the cervical spine in an April 1994 rating decision, and he was assigned a noncompensable (0 percent) disability rating effective July 1, 1992.  He filed the instant claim for an increased disability rating for his service-connected cervical spine disability in November 2003.  In the June 2004 rating decision, his disability rating was increased to 10 percent effective November 24, 2003, the date of his increased rating claim.  In the June 2005 rating decision, the RO increased his disability rating to 20 percent effective March 18, 2004, and granted a temporary 100 percent rating for this disability from August 12, 2004 to September 30, 2004, for convalescence under the provisions of 38 C.F.R. § 4.30.  The RO then assigned a 10 percent disability rating from October 1, 2004.  This latter disability rating, from October 1, 2004, was increased to 20 percent in the September 2005 rating decision.  Finally, in the September 2008 rating decision, the RO increased his disability rating for service-connected cervical spine disability to 30 percent, effective January 17, 2008.  The RO additionally granted service connection for radiculopathy of both the right and left upper extremities and assigned a noncompensable disability rating for each disability, effective November 24, 2003.  The Veteran contends that he is entitled to higher disability ratings for these service-connected disabilities.

Private treatment records associated with the Veteran's claim file contain the results of a nerve conduction study (NCS) performed in May 2003.  The impression was left median entrapment at the wrist of a mild to moderate degree.  A mild delay of the left ulnar F-wave latency was also noted, however, because the remaining ulnar nerve parameters were normal, this was noted to be of questionable clinical significance.  A May 2003 private X-ray report from Medical Associates of Albany showed moderate disc space narrowing at C5-6 and C6-7, consistent with spondylosis.  The impression was moderate C5-6 and C6-7 spondylosis.  Essentially identical findings were noted in a June 2003 X-ray report.  The impression then was partial incomplete closure of the posterior elements of C6, and degenerative disc disease involving the cervical spine.

Private treatment records additionally contain a treatment report from U. C., M.D., dated in June 2003.  Range of motion testing of the Veteran's cervical spine showed bilateral rotation limited to 60 degrees, and bilateral bending limited to less than 20 degrees.  Neurologic testing showed a weakness of the biceps on flexion on both sides, but symmetrical.  Triceps were 2+ and symmetrical.  Phalen's testing revealed much more clinically positive result on the right side compared to the left.  Phalen's sign was positive.  The treatment report additionally revealed that cervical spine X-rays showed massive cervical spondylosis.  The diagnosis was degenerative cervical disc disease with radicular symptoms, and carpal tunnel syndrome of the left extremity.  

In connection with his increased rating claim, the Veteran was afforded a VA spine compensation examination in January 2004.  During the examination, he reported having a history of arthritis of the neck for about a year prior to the examination.  He reported increasing neck problems when he would turn the neck sideways.  He also reported having a tingling sensation when he would hold his neck backwards, and he described a crunching sensation in his neck with movement.  He additionally reported his left arm would go numb and that the fingers of the left hand would swell up.  The May 2003 NCS was referenced in the examination report.  In the referral form for the NCS, the Veteran was noted to have a pulsating sensation in the left shoulder that radiated down the left arm with numbness and tingling in all digits, except the left thumb.  He reported that his arm would throb and ache to the point that it kept him awake at night.  He was additionally noted to have injured his left shoulder in a forklift accident in October 2001.  The examiner noted that the results of the electromyography (EMG)/ NCS study revealed a left median nerve entrapment at the wrist of a mild to moderate degree, but indicated that the EMG was normal.  The Veteran reported having received some therapy for the left hand, but indicated that it did not help and that he still had some numbness in the left hand and in all fingers except the thumb.  He additionally reported having pain shoot up his left forearm when he dorsiflexed the wrist. 

During examination, the examiner noted that the Veteran did not use any assistive devices.  His gait was noted to be unremarkable and no abnormal posture was noted.  Some tenderness was noted over the lower cervical spine and to the right of the cervical spine over the area of the right paracervical muscles.  Range of motion testing revealed a forward flexion of 60 degrees, backward extension of 40 degrees, lateral flexion of 20 degrees on both sides, and lateral rotation to 30 degrees of both sides.  More pain was noted with backward bending and lateral movements and a crunching sensation was noted during range of motion testing.  Forward flexion beyond 70 degrees was noted to be associated with a moderate amount of pain and further range of forward flexion was limited because of the pain.  Upper extremity muscle strength was normal and symmetrical bilaterally.  

The Veteran later underwent a computed tomography (CT) scan of the cervical spine in March 2004.  Upon review of the results, the impression was spondylosis, narrowing of the right neural foramina at the level of C5-6 secondary to posterior osteophyte, marked faced arthropathy, and calcification of the ligamentum flavum.  A deformity of the posterior element of C5-6, more so on the right, was noted to possibly be secondary to old trauma or secondary to arthritic changes.  A bulging disc with posterior calcification was noted at the level of the C7-T1 disc space.  The impression following a subsequent May 2004 MRI was degenerative cervical spondylosis, disc osteophyte complexes, and hypertrophic ligamentum flavum-lamina indentation at C5-6 with severe canal stenosis and secondary spinal cord compressive myelopathy.  A lesser degree of spondylosis was noted at C4-5 and C6-7.  

In August 2004, the Veteran underwent a surgical procedure on his cervical spine performed by H. W., M.D.  The surgery consisted of bilateral decompressive cervical laminectomies at C3, C4, C5, and C6, followed by medial facetectomy and foraminotomies at C3-4, C4-5, C5-6, and C6-7, and placement of lateral mass plates at C3, C4, C5, and C6, with bilateral face fusions C3-4, C5-6, using Healos allograft/autograft and bone marrow aspirate under neurophysiologic monitoring.  The operative report indicated that the Veteran presented with complaints of trouble with his upper extremities.  He was noted to be myelopathic on his neurologic examination and he was sown to have a marked spinal stenosis and a multilevel herniated disk compressing his spinal cord.  

Post-surgery treatment records dated from August 2005 to April 2005 reveal that the Veteran again began to experience neck pain soon after his surgery.  By April 2005, he was referred to a pain clinic.

Beginning in April 2005, the Veteran began receiving ongoing pain management treatment at Phoebe Putney Memorial Hospital in Albany Georgia.  At that time, he reported that his neck and upper back pain symptoms with radiating pain into his left arm and hand had been increasing in severity of the preceding year and that his pain increased with sitting and with turning his head side to side.  He also reported increased pain during the night and during inclement weather.  The treatment report indicated that recent X-rays of his cervical fusion demonstrated stability.  Physical examination revealed moderate tenderness at the base of the cervical spine posteriorly.  A decreased passive range of motion of the cervical spine was noted.  The upper extremities were noted to be neurovascularly intact.  The Veteran continued to complain of radiating pain in his upper extremities, however, during follow-up consultation later in April 2005 and May 2005.  Strength testing consistently revealed normal, 5/5, muscle strength results.

Treatment records from Medical Associates of Albany revealed that the Veteran continued to complain of neck pain during consultations dated between February 2007 and January 2008.  He was noted to have a decreased range of motion of the cervical spine in March 2007.  Specific range of motion testing results, however, were not recorded.  A May 2007 X-ray report revealed no evidence of acute osseous pathology involving the cervical spine.  Postsurgical changes were noted, however.  

The Veteran's VA treatment records contain a January 2006 outpatient clinic report indicating that his neck was stiff and that he had very limited flexion and rotation.  Results of any range of motion testing performed were not recorded.  A June 2007 report of a CT cervical spine scan revealed that since the 2004 study, the Veteran had a long segment posterior decompression and fusion with good apposition of bone to hardware, and no finding to suggest loosening.  Advanced degenerative changes were noted at C6-7, where spinal canal stenosis and bilateral, right greater than left, neural foraminal stenosis was noted, secondary to uncovertebral hypertrophy.  During a later June 2007 physical medicine rehabilitation consultation, the Veteran reported that his neck pain was fixed by surgery and not bothering him as much as his lower back.  On examination of his extremities, he denied any motor or sensory deficits.  

The Veteran was afforded a later VA compensation examination of his spine in January 2008.  He reported to the examiner that though his cervical spine surgery did help, he still had considerable pain, and the severity of the pain had increased.  He reported having flare-ups of cervical spine pain brought on by standing up, being on his feet, and using his arms.  He reported not using any braces or orthotic devices since surgery.  He reported not being able to do anything physical because of his neck.  He maintained that slight exertion would cause him to have spasms and severe pain in his neck and into his shoulders.  He indicated that he required strong pain medication in order to get out of bed in the mornings and that he had incapacitating episodes "daily."  He reported that he could not go out and spend time with his family and friends because of the chronic pain. 

Examination of the Veteran's cervical spine revealed significant spasm in the neck muscles as well as bilateral trapezius muscles.  Deep tendon reflexes appeared to be symmetrical and brisk, strength was three out of five bilaterally in the upper extremities.  Range of motion testing revealed that forward flexion was limited to 15 degrees, at which point he could go no further because of pain.  Lateral bending was not tested, as he had been told not to do this.  Extension was zero degrees, and he indicated that he was unable to perform that function.  Rotation to the right and left was 20 degrees in each direction.  Repetition was attempted a few times with flexion and rotation, but yielded approximately the same results.  He did complain of pain, however, with each attempted repetition.  The examiner indicated that there were no signs of obvious loss of motion, but that the Veteran did seem to have legitimate fatigability and lack of endurance, complaining of increase in pain and having increase in shakes and spasms associate with each repetition.  

The Veteran was also afforded a VA compensation examination of the peripheral nerves in January 2008.  At that time, he reported having pain in the trapezius areas of his shoulders extending down into his arms.  He reported having some improvement following his cervical spine surgery, but that the problem was still there.  He reported experiencing daily pain exacerbated by use of the arms, especially using them overhead.  The examiner noted that the bulk of the symptoms were located in the trapezius, and to a lesser degree the posterior deltoid area, bilaterally.  On examination, the examiner noted spasms in the trapezius area.  Tenderness was noted in the trapezius as well as the acromioclavicular areas of both shoulders, but also a radicular type pain was noted in the posterolateral arms along the surface of the deltoid.  Sensorium appeared to be intact and deep tendon reflexes appeared to be symmetrical and intact.  Strength testing was approximately three on a scale of five in the upper extremities, bilaterally.  Following examination of the Veteran, the examiner diagnosed bilateral shoulder radiculopathy secondary to surgical intervention in the cervical spine.  

The Veteran continued to receive pain management treatment through Phoebe Putney Memorial Hospital through July 2011.  These treatment records reveal that he was consistently shown to have a decreased range of motion of the cervical spine; however range of motion testing results were not recorded.  These records additionally indicate that the Veteran has been consistently shown to have 5/5 hand strength in both upper extremities, and he has been consistently noted to have neurovascularly intact upper extremities.  

The Veteran's most recent VA compensation examination of the spine was performed in June 2011.  Upon review of the Veteran's symptoms, the examiner noted that the Veteran experienced fatigue, decreased motion, stiffness, weakness, muscle spasm, and spine pain in the posterior of his neck.  The pain was described as sharp and constant, and was noted to occur on a daily basis.  The Veteran reported that the pain radiated throughout his upper back and to his bilateral shoulders.  The examiner noted that there were no incapacitating episodes of spine disease.  The Veteran did report using any devices or aids and experienced no limitation on walking.  The Veteran reported receiving monthly epidural injections to treat the pain.  

Upon examination of the Veteran's spine, the examiner noted normal posture, normal head position and a symmetrical appearance of the spine.  No abnormal spinal curvatures were noted.  No objective abnormalities of the cervical sacrospinalis were noted.  Range of motion testing revealed flexion to be limited to 45 degrees, extension limited to two degrees, left and right lateral flexion each limited to 20 degrees, and left and right lateral rotation each limited to 40 degrees.  The examiner noted objective evidence of pain on active range of motion testing for all motions except forward flexion.  Pain was also noted following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  Peripheral nerve testing revealed normal, 2+ results in the biceps, triceps, brachioradialis, and finger jerk.  Sensory examination findings of both upper extremities revealed normal results.  A detailed motor examination of the upper extremities also revealed normal results.  Muscle tone was noted to be normal and no muscle atrophy was noted.  The examiner referenced a January 2008 radiological examination of the Veteran's cervical spine, where straightening of the normal lordotic curve was noted with the presence of postoperative changes.  

The Veteran was additionally afforded a new VA peripheral nerves examination in June 2011.  During the examination, the Veteran reported experiencing numbness to his left upper extremity since 2007, with a chronic, gradual onset.  He reported that the numbness began in the tips of the last four fingers of his hand.  He reported that he was told that he had carpal tunnel syndrome and that he was given a wrist splint which provided no relief.  He then indicated that he saw Dr. H. W., a spinal cord surgeon, who informed him that the numbness was caused by his neck condition.  Dr. W. subsequently performed the operation on the Veteran's cervical spine in August 2004.  The detailed reflex and sensory examination findings were the same as those reported in the Veteran's June 2011 VA spine examination report.  The examiner noted in the examination report that no EMG, NCS, or other tests were performed during the examination.  While the examiner concluded that examination results revealed a normal nerve examination, he indicated that the Veteran experienced numbness in the left upper extremity.  

III.  Applicable Laws and Regulations

Since the Veteran's claims for increased disability ratings for radiculopathy of both upper extremities arise from his disagreement with the initial ratings assigned following the granting of service connection, the Board finds that some discussion of the Fenderson case is warranted.  In Fenderson v. West, 12 Vet. App. 119, 125-126 (1999), the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expressed dissatisfaction with the assignment of an initial disability evaluation where the disability in question had just been service connected.  In the former situation, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the Fenderson scenario, however, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim- a practice known as "staged rating."  Fenderson, 12 Vet. App. 125-126.

Regardless, the Court has also extended this practice even to increased-rating claims that do not involve initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2011).  The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were expressly raised, as well as the entire history of the Veteran's disability in reaching its decision.  See 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  38 C.F.R. § 4.27 (2011).  

IV.  Analysis-Cervical Spine Disability

The Veteran's service-connected cervical spine disability has been evaluated under Diagnostic Code 5242, for degenerative arthritis of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235 to 5242, unless DC 5243 is utilized for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a (2011).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) provides that each range of motion measurement should be rounded to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, assuming those factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Painful motion is an important factor of disability, and it is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. Aug. 4, 2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2011).

Considering the Veteran's contentions that he is entitled to higher disability ratings for service-connected degenerative changes of the cervical spine at each point during the pendency of his appeal, the Board initially finds that a 20 percent disability rating is warranted for the period immediately prior to March 18, 2004.  In this regard, the Board notes that in the June 2005 rating decision, the RO found that the Veteran's range of motion of the cervical spine only merited a 10 percent disability rating.  However, because of noted pain during motion and because the results of the March 2004 CT scan, showing more severe spondylosis, indicative of pain, the RO awarded the Veteran an additional 10 percent disability rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. at 204-07.  After a review of the relevant medical and lay evidence of record, the Board concludes that the symptoms associated with the Veteran's disability prior March 18, 2004 were not significantly different from those noted by the RO as warranting the additional 10 percent rating.  Notably, though the January 2004 VA compensation examination report revealed that the Veteran's combined range of motion of the cervical spine was 200 degrees, consistent with a 10 percent disability rating, the report additionally noted that the Veteran experienced significant pain with backward bending and lateral movements during range of motion testing.  Further, the Veteran was noted to have massive cervical spondylosis during his June 2003 private consultation, supporting his later contention during the January 2004 VA examination that he had been experienced increased neck pain when turning the neck sideways.  Thus, the Board concludes that the additional 20 percent disability rating was also warranted for the period prior to March 18, 2004.  

In similar fashion, the Board further concludes that apart from the Veteran's temporary 100 percent convalescent rating, from August 12, 2004 to September 30, 2004, following his cervical spine surgery, that a disability rating in excess of 20 percent is not warranted at any point prior to January 17, 2008.  In this regard, the Veteran at no point prior to January 17, 2008 was shown to have forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine, as is required for the next higher 30 percent disability rating.  Thus, a disability rating in excess of 20 percent for the periods from March 18, 2004 to August 11, 204, and from October 1, 2004 to January 17, 2008, must be denied.

With respect to the Veteran's contention that he is entitled to a disability rating in excess of 30 percent since January 17, 2008, the Board finds that the symptoms associated with the Veteran's disability since that date most closely resemble the criteria for the currently assigned 30 percent rating.  In this regard, the Veteran's January 2008 VA compensation examination report revealed that his forward flexion was limited to 15 degrees, consistent with the assigned 30 percent disability rating.  He could not complete any further flexion because of pain.  Similarly, while the Veteran's range of motion was not so severely limited during his June 2011 VA compensation examination, his combined range of motion of the cervical spine was less than 170 degrees, consistent with a 20 percent disability rating, and the examiner noted that he experienced pain on all active range of motion testing except for forward flexion.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2011).  Further, the Veteran was noted to have been receiving monthly epidural injections, consistent with a finding of severe pain.  Accordingly, the Board finds that the current 30 percent disability rating is warranted based on the limitation of flexion found during the Veteran's January 2008 VA compensation examination, and based on the fact that the later June 2011 VA examiner found that the Veteran still had a significant loss of range of motion accompanied by severe pain, the Board finds that the currently assigned 30 percent disability rating is appropriate, and thus, a disability rating in excess of 30 percent for this period must be denied.  

Although a 30 percent disability rating is warranted as of January 17, 2008, a higher 40 percent disability rating is not warranted where the Veteran has not been shown at any point during his appeal to have unfavorable ankylosis of the entire cervical spine, as is required for a 40 percent disability rating.  

Furthermore, the rating criteria for incapacitating episodes for IVDS (DC 5243) do not appear to be applicable to the Veteran's appeal.  At no time during the appellate period has the Veteran's cervical spine disability been manifested by IVDS requiring bed rest prescribed by a physician.  While the Veteran reported to the June 2008 VA examiner that he experienced incapacitating episodes daily, there is no evidence to suggest that he suffers from incapacitating episodes required bed rest and treatment prescribed by a physician.  Moreover, the June 2011 VA examiner specifically noted that the Veteran did not experience these types of incapacitating episodes.  Therefore, the evidence of record does not warrant a disability rating higher than 20 percent prior to January 17 2008, or a disability rating higher than 30 percent as of January 17, 2008 for his service-connected cervical spine disability.
VI.  Analysis-Upper Extremity Radiculopathy

The Veteran's service-connected radiculopathy disabilities of the upper extremities are each currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Although 38 C.F.R. § 4.124a was amended in 2005 and again in 2008, during the course of this appeal, Diagnostic Code 8515 was not changed.  Under that code, incomplete paralysis of the median nerve affecting either extremity warrants a 10 percent rating if it is mild, a 20 percent rating for moderate incomplete paralysis affecting the minor extremity, a 30 percent rating for moderate incomplete paralysis affecting the major extremity, a 40 percent rating minor extremity, or a 50 percent rating for severe incomplete paralysis affecting the major extremity.  38 C.F.R. § 4.124a, DC 8515 (2004).

After a review of the evidence of record, the Board finds that a 10 percent disability rating for mild incomplete paralysis of the median nerves is warranted based on the symptoms associated with the Veteran's radiculopathy into each of the upper extremities.  In making this determination, the Board specifically notes that the results of the May 2003 NCS report revealed complaints of numbness and tingling in the left arm with a pulsating sensation in the left shoulder, radiating down the left arm.  Test results revealed a left median entrapment at the wrist of a mild to moderate degree and a mild delay of the left ulnar F-wave latency.  Moreover, neurologic testing performed by Dr. U. C. in June 2003 showed a weakness of the biceps on flexion on both sides and Phalen's testing revealed clinically positive results on both sides, right more than left.  Further, the August 2004 surgical report indicated the Veteran presented for surgery with complaints of trouble with the upper extremities.  

The evidence of record reveals that the Veteran continued to complain of radiating pain into his upper extremities even after his August 2004 surgery.  During pain management treatment beginning in April 2005, he continually complained of radiating pain into his left arm and hand.  Although his upper extremities were found to be neurovascularly intact, the Veteran's complaints of radiating pain into the upper extremities were not resolved with his surgical treatment.  

Mild incomplete paralysis was later indicated by the results of the January 2008 VA peripheral nerve examination report, where the examiner found that strength testing was approximately three out of five in the upper extremities and where the examiner diagnosed bilateral shoulder radiculopathy secondary to surgical intervention of the cervical spine.  

While the most recent June 2011 VA peripheral nerve compensation examination report did not indicate a finding of abnormal nerve examination results, the report did note continued numbness in the Veteran's left upper extremity.  Accordingly, the Board finds that the Veteran's complaints of upper extremity radiculopathy have essentially remained consistent throughout the appellate period, and that therefore a 10 percent disability rating, but not higher, for mild incomplete paralysis is warranted for the entire appellate period.  

While a review of the Veteran's claims file reveals that service connection has been in effect for degenerative changes of the bilateral shoulders since July 1, 1992, that disability is currently rated as noncompensable because of a lack of evidence of sufficient range of motion loss to warrant a compensable rating.  Thus, the pathology of the Veteran's service-connected upper extremity radiculopathy does not relate to his service-connected bilateral shoulder disability.  Accordingly, there is no risk of pyramiding with respect to the Veteran's symptomatology in this case.  See Esteban, 6 Vet. App. 259. 

VII.  Consideration of an Extra-Schedular Evaluation Under 38 C.F.R. § 3.321(b)(1)

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id; see also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.

The Veteran's primary complaints regarding his cervical spine and related upper extremity radiculopathy involve such symptoms as pain, limitation of motion, and numbness/tingling, all of which are contemplated by the schedular rating criteria.  Consequently, the Board finds that his symptomatology and limitation in occupational functioning for the disabilities on appeal are reasonably contemplated by the rating schedule under the first prong of the analysis.  It therefore is unnecessary to reach the further, downstream, questions in the Thun analysis.

But even assuming for the sake of argument that the second prong of Thun applies, there still is no probative (competent and credible) evidence that any of the disabilities on appeal has caused marked interference with his employment above and beyond that contemplated by their respective schedular ratings, or has required any inpatient treatment other than the August 2004 surgical treatment for which a temporary convalescent rating was awarded.  There is no evidence that inpatient treatment has been required on a frequent basis.  Instead, his evaluation and treatment for these disabilities has been nearly exclusively on an outpatient basis during the appeal period.  So, in short, there is no indication in the record that the interference with his work caused by his service-connected disabilities, individually, could be considered above and beyond that contemplated by the schedular ratings assigned for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).

In conclusion, since the rating schedule adequately addresses the symptomatology for all three disabilities at issue in this appeal, referral to the Director of Compensation and Pension Service pursuant to 38 C.F.R. § 3.321(b)(1) is unwarranted.  See Thun, supra.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Notably, the Veteran has been awarded entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability, pursuant to 38 C.F.R. § 4.16, as a result of the effect that all of his many service-connected disabilities on his ability to engage in gainful employment.  


ORDER

A higher 20 percent disability rating is granted for degenerative changes of the cervical spine prior to March 18, 2004, subject to the laws and regulations governing the payment of VA compensation.

The claim for a disability rating higher than 20 percent for degenerative changes of the cervical spine from March 18, 2004 to August 11, 2004, and from October 1, 2004 to January 17, 2008 is denied.

The claim for a disability rating higher than 30 percent for degenerative changes of the cervical spine as of January 17, 2008 is denied.

A higher 10 percent initial disability rating is granted for radiculopathy of the right upper extremity, subject to the laws and regulations governing the payment of VA compensation.

And a higher 10 percent initial rating is granted for radiculopathy of the left upper extremity, subject to the laws and regulations governing the payment of VA compensation. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


